—Judgment, Supreme Court, New York County (Herman Cahn, J.), entered November 16, 1995, awarding plaintiff $1,319,336.36, and bringing up for review an order of the same court and Justice entered on or about October 18, 1995, which, inter alia, confirmed certain Referee reports and directed entry of a deficiency judgment, unanimously affirmed, without costs.
No hearing was necessary to determine the fair and reasonable market value of the property, since plaintiffs papers sufficiently set forth the appropriate information and defendants’ objection was "unsupported by timely, relevant information” (Columbus Realty Inv. Corp. v Weng-Heng Tsiang, 226 AD2d 259, 260). We do not find that equity warrants any departure from the fair market valuation made by the IAS Court. Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.